One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(EL) Mr President, there has recently been a growing clamour within the EU for the expansion of nuclear energy for peaceful purposes, above all to meet Europe's energy demands.
The problem is the unchecked rise in the price of oil, the increasing demand from a number of countries with rapidly growing economies, regional disturbances in oil-producing countries, as well as the fact that renewable sources of energy or natural gas will cover a mere fraction of Europe's energy needs. As a result, the construction of nuclear plants is being tabled for discussion.
Many questions worry European citizens. Can the safe operation of nuclear power plants be guaranteed? Do appropriate early warning systems exist to guarantee sufficient notice in the event of an operational problem? Finally, how safe is the management of nuclear waste? For all these reasons, I believe that on the initiative of the European Parliament and with the collaboration of the Commission, a dialogue could usefully be conducted leading to clear, unambiguous conclusions for European citizens. I call on the French Presidency to make this issue a real priority in its agenda.
(BG) Mr. President, Dear colleagues, I would like to draw your attention to an issues that makes us responsible for the future of the European Union and the world at large. This is the trafficking in children.
In the 21st century, the age of high technologies and progress, this problems persists and it is too inhumane and brutal to be ignored or confused with other problems. The trafficking in children does exist. It is an encroachment not only against human rights; it is an encroachment against the future, as well.
The life of any child is a blessing and its destruction is a crime against mankind. The trafficking in children has atrocious consequences. It is called "modern slavery”. What follows is physical and mental mistreatment, sexual exploitation, homicide.
What we need is to join our efforts and cooperate in a common policy to reduce and minimize its existence. The European Commission should set up a separate programme and an action plan within the framework of the strategy for children and to undertake the measures needed for the establishment of common structures and policy.
(RO) Mister President, dear colleagues, European dependence on hydrofuels import has increased, oil prices have reached an alarming level and the European Union is increasingly vulnerable to OPEC countries and Russia.
There is a need to approach the foreign relations in the energy field with joint efforts. The bilateral agreements between the Member States and third countries must reinforce the common European approach and not weaken it. The agreements signed by Italy, Hungary and Bulgaria with Russia in terms of building the South STREAM, a pipeline designed to avoid a Member State, like Romania, without any economic reasons, seriously affects the cohesion of European energy policy and represents political strategies that must be avoided among Member States. I was expecting a firmer position by the European Commission in condemning this situation.
With regard to the legislation on energy security that is to be adopted in the second half of this year, I believe we should show an ambition level comparable to the one in the case of the legislation "Energy - Climate changes”. The speaking with one voice principle must become functional and the Commission should propose a mechanism regarding agreements with third countries, perhaps inspired from the nuclear energy field. If we want to be successful, we must act together.
(DE) Mr President, last Sunday reactionary nationalists brutally beat up homosexuals at a peace rally in Moscow, thereby hammering the image of an unfree Russia into our consciousness once again. There is still discrimination against gays and lesbians on a massive scale. In recent years, the German Green politician Volker Beck has been beaten and arrested at rallies. It cannot be emphasised often enough how badly organised civil society is in Russia.
At the end of June a new EU-Russia Agreement is finally to be negotiated in Siberia. We owe it to the people of Russia and of other autocratic regimes not to allow the issue of energy security to overshadow all other sectors. Human rights and basic democratic freedoms must form the basis of this new agreement.
(PL) Mr President, the Polish shipyard industry is under threat of total closure because the European Commission is demanding the return of sums provided from public aid. The effect of this will be that thousands of employees on the Baltic will lose their jobs, and tens of thousands of employees at factories that work with the shipyards, both in Poland and in other EU countries, will likewise be out of work.
The European Commission is hiding behind the slogan of free competition, not wanting to admit to itself that during a period of massive price rises on a global scale some sections of the economy need to be protected, as Asiatic countries are doing. The European Commission is unwilling to recall that the eastern Länder received more than one and a half billion marks in aid from the German Government, and that included shipyards located on the Baltic.
I am asking whether the people and the place where the solidarity movement began - the fall of the Berlin Wall, the liberation of Europe - must fall victim to arbitrary decisions taken in Brussels in the interests of speculators who are looking to make their fortunes out of the rubble and soil of the shipyards. We are demanding that the European Commission take decisions that will enable the shipyard industry in Poland to be salvaged and developed.
(CS) Ladies and gentlemen, I would like your support for a review of Commission Regulation (EC) No 318/2007, or for the return to the original material from 2005, because of requests by breeding organisations trading in exotic birds in Germany, the Netherlands, Belgium and the Czech Republic. The amendment basically relates to the ban on imports of exotic birds from the wild to the Union. Taking into account the practical situation for breeding small birds, the conditions imposed on their import are difficult to fulfil. It is obvious that the media hysteria surrounding bird flue was used to carry through the above-mentioned standard. The EU has a system of quarantine facilities whereby avian diseases that pose a threat to people are intercepted. On a number of occasions breeders have helped to return various animal species to the wild. They respect the law protecting the most endangered species listed in CITES. Banning only results in counter-pressures and attempts to bypass it. The black market will take off, smuggling will flourish and the prices of birds will rise. Health risks may also increase as a result. If the standard and tried and tested veterinary regulations are observed, including the Washington Convention on International Trade in Endangered Species of Wild Fauna and Flora, there is no need to retain this Regulation.
(PL) Mr President, I wish to use the forum of the European Parliament to protest against the unlawful termination by the National Fund for Environmental Protection, which is subordinate to the Polish Government, of its contract with the Lux Veritatis Foundation to implement a geothermal investment for Toruń, while at the same time announcing that there will be no refund of the vast sums that the Foundation has spent on this investment. The circumstances indicate that this decision has been dictated by political considerations, and it runs counter not only to domestic Polish law, but also to Community law, which proves that in the name of the battle against people perceived as political foes, the law is not being observed and support for renewable energy is not being permitted, which also breaches the fundamental EU principle of non-discrimination on political or religious grounds. The former authorities of the National Fund for Environmental Protection and Water Management say that the application by the Lux Veritatis Foundation was checked very carefully and not found wanting in any way.
(SK) Ladies and gentlemen, I want to inform you about an incident that happened in the United Kingdom recently. A Slovak citizen who was working there legally exceeded the deadline for re-registration of his vehicle by four days and for this offence the British police threatened to destroy his vehicle. While making their enquiries, the police behaved in a xenophobic and insulting manner, taking advantage of his passive knowledge of the English language. All his documents were confiscated for no good reason, he was given a newspaper scrap instead of an official certificate of vehicle confiscation and his documentation, such as his European car insurance (Green Card) or Slovak authorisation, was not accepted by the British authorities either. For this offence, and I mean just an offence, the British police and authorities threatened to scrap his vehicle.
I want to express my gratitude to my fellow Member Mr Chris Davies for his help in investigating this unfortunate case as well as to the other British Members who have taken an interest in the case. I trust that such action by the British police is an isolated incident and that this attitude towards citizens working legally in the United Kingdom is the exception rather than the rule. The deadline for the return of the vehicle expired yesterday, and as yet we have no information as to whether the vehicle has or has not been destroyed. One way or another, our citizen does not have his vehicle even though the British authorities have received all the necessary documentation.
(BG) Mr. President, Members of the European Parliament, In ten days, on 14 June 2008, Bulgaria will pay tribute to the memory and life work of Alexander Stamboliiski, statesman, reformer and leader of the agrarian movement in the country.
He came to power in Bulgaria in 1919, after two national disasters, dedicating his efforts to the national cause, to the modernisation and democratic renewal of the country. He was overthrown through a coup d'etat in 1923. He was killed most brutally but he remained immortal with his ideas of free and independent Bulgaria on the way to construction and integration into Europe.
Stamboliiski's lessons in statesmanship sound particularly relevant today, 85 years after his tragic death, when Bulgaria is a member of the European Union. The protection of national interests in the big European family, the preservation of the national identity side by side with the rapid adaptation to new realities should consolidate the efforts of all of us, citizens of unified Europe, for whom values are not just a hollow notion but a type of conduct, attitude and social response.
(BG) Mr. President, the Bulgarian operational programmes within the framework of the EU funds were among the first to be approved by the Commission for the period from 2007 to 2013.
WE must admit that, being a new Member State, we are confronted with various difficulties in their specific implementation. Problems range from insufficient information to irregularities, even abuse with resources from the EU funds - "disorders” that do not spare any single EU Member State.
The Bulgarian Government finds the absorption of funds to be a major task. This has brought about radical reforms in all institutions responsible for the EU funds. A Deputy Prime Minister has been appointed to ensure the overall coordination of the process.
The unsatisfactory results of the absorption of funds so far become arguments in a vehement campaign of the domestic opposition that has repeatedly tried to discredit the country even here, in the plenary hall of the European Parliament.
The references to anonymous sources predicting an apocalyptic report of the Commission for Bulgaria in July even before it has started writing it are suggestions for domestic political purposes only but they do not contribute to the resolution of problems. Regrettably, the only thing they achieve is undermining the good name of my country. I want to declare very clearly that the Bulgarian State undertakes radical measures in the respective spheres and has the firm will to overcome the existing problems.
Mr President, you are probably aware that the buildings of the European Parliament in Strasbourg contain a more widespread presence of asbestos than was originally anticipated. Work for upgrading purposes and, more recently, for removal of the asbestos has been carried out since 2004 - apparently while the buildings have been in use. This is, in my view, unwise and hazardous behaviour, because any work on asbestos-containing structures inevitably releases carcinogenic fibres into the atmosphere.
It is my opinion that the European Parliament in Strasbourg must not be used unless and until all asbestos is appropriately removed and the buildings have been thoroughly decontaminated. In the interest of public health and transparency, I request that the President of this House make a fully comprehensive statement on this matter of asbestos removal from the European Parliament in Strasbourg as soon as possible.
(ES) Mr President, we are currently facing a major fisheries crisis in the whole of the European Union, which is going to demand a rapid response from the European institutions. I think that it is essential that we create a tripartite committee involving the public authorities, the unions and the shipowners.
In order to tackle the crisis once and for all, we cannot paper over the cracks; we need to formulate a complete, structural proposal that covers every aspect of the crisis in the sector. We obviously advocate responsible fishing; we need to resolve the marketing of the product; we need to deal with the shortage of crew in the fleets and ensure fair employment relations and a way out of their precarious situation for the workers.
I think that it is very important at the moment for the European Parliament to lend its support to finding a way out of this crisis, because it also affects quality employment, and we need to be able to deal with circumstances that arise.
Mr President, my London constituent, Mr Budd Margolis informs me that his Lithuanian relative, Rachel Margolis, has published her memoirs recounting her experiences in the Second World War. She escaped from the Vilna Ghetto and then worked with the partisans fighting against the Nazis. The Lithuanian authorities are now using her memoirs as evidence to prosecute surviving Jewish partisans as war criminals. These include Yitzhak Arad, the former director of Israel's Holocaust Centre, and Fania Brancovskaja, the librarian at the Yiddish Institute at Vilnius University.
Lithuania is under an obligation to prosecute surviving Second World War criminals but so far has not successfully prosecuted one. Jewish partisans who fought against the Germans and their collaborators are regarded by some as traitors to Lithuania.
On behalf of many of my Jewish and non-Jewish constituents, I ask: where is the justice in persecuting Jewish partisans who fought against the Nazis, while the murderers of the Jews go unpunished?
Mr President, across Europe we have seen wholly justified protests by fishermen about the sky-high price of fuel. Some governments have faced up to their responsibilities; others, like my own, have not.
We are supposed to have a common fisheries policy, but in many regions of Europe the approach is anything but common. In my constituency local, small-trawler owners are paying a fuel bill of over EUR 2 000 per day. Their plea for short-term aid has fallen on deaf ears, even though it lies within the power of the local minister to pay de minimis aid under state rules. She has shamefully refused to do so. Yet in France and Spain, government action has been taken.
How can you have a viable common fisheries policy with such disparity on the basic commodity of fuel? I condemn Minister Gildernew's indifference and call not just for short-term aid but a long-term fuel strategy for our fishing sector.
(GA) Mr President, the Irish government is about to launch a national broadband scheme. Broadband is unavailable in 10% of the country and the majority of that
10% is located in the region I come from - namely the west and the midlands. Although broadband is growing, the rate of growth is not satisfactory and does not coincide with the European Union average.
In Ireland, there is an 86% availability of broadband in urban areas, but the availability of broadband in rural areas is much less. Something must be done. We are envious of the situation in the north of the country where broadband is available in every area. I would like the European Commission to put pressure on the Irish government so that we can achieve the aims of the Lisbon Agenda.
(RO) In a short time, the reports of the European Commission will be published reflecting the progress that Romania and Bulgaria have made regarding the justice reform.
Today, a year and a half after integration, more and more dissatisfied persons are speaking up on a European level, reaching the point that the progress achieved up to now is regarded as insignificant, compared to the assumed objectives. Even though in some experts support that Romania and Bulgaria, should have been accepted to the European Union much earlier, I consider that these two new Member States must be further assisted and supported by the Commission and the Parliament.
Taking into account that next year the elections for the European Parliament will take place, I am convinced that the following months will be essential for Bulgaria and Romania to fully prove its European membership.
(IT) Mr President, ladies and gentlemen, I would like to raise an issue of linguistic discrimination within Parliament: the interface of MEPs' computers functions only in English. It is only possible to navigate our operating systems and access files using our computers if we have a command of the English language.
This seems to me to be totally discriminatory as regards those MEPs who, although they do not know English, would like to manage their work directly on their own computers. This is a problem of linguistic authorisation which our friends in the Esperanto movement are trying to tackle at the United Nations, and I am not too sure what the francophony movement is dealing with if it is not also dealing with this issue. I hope, Mr President, that this problem can be remedied, and that a remedy can also be found for the technological discrimination I encountered when I tabled a written question on 2 June in an open format - the ODF format - different from the Microsoft format which is currently in use. The reply I received from the department responsible was that it was not possible to table questions in an open format.
I hope that these forms of linguistic and technological discrimination may be promptly overcome.
(EL) Mr President, the price increases of all mass-market consumer goods, transport and services combined with low wages and pensions, and drastic cuts in social welfare benefits have inflicted repeated damage on people's incomes while generating enormous profits for monopoly business groups.
Prices have risen uncontrollably for ordinary working-class families in all Member States. Those who try to blame the high prices on a few bad speculators are deceiving the people. They are hiding the fact that high prices are fuelled by the profits of monopolies, and free market and competition policies, which are at the very basis of the EU itself and its policies that have been shaped and implemented by Member States and their governments. High prices start with the monopoly on production and trade, which is dominated by the business groups plundering people's incomes, and crushing thousands of small businesses and undertakings.
We call on the workers to step up their struggle for real wage increases, pensions, social welfare benefits, and the abolition of VAT on common consumer goods, services of general interest and fuel, in a bid to reduce the prices of public utilities.
(HU) On 15 May, a piece of legislation was created in the USA which is a milestone in the crisis surrounding illegal logging, which can be experienced worldwide. Congress was the first in the world to pass such an Act, which bans the import of illegally logged wood. In 2006, 10% of imports to the United States were produced from illegally logged wood. Following the adoption of the Act, analyses have emphasised that this Act is helping the competitiveness of American factories, protects jobs, and sends a clear message to which forestry communities will listen.
My question is this: how long will the European Union wait, and what is it waiting for? It is shameful and disgraceful that we are waiting with our arms folded. But we MEPs can do something: I recommend that everyone sign petition 23, which was presented a couple of months ago and the aim of which is for us to persuade the Commission to introduce legislation at last, after the United States, while we still have forests. Thank you very much.
Mr President, I want to draw your attention to the plight of one of my constituents, Alan Jones, from Knighton, a rural town in the West Midlands, who is a striking example of an entrepreneur in Europe who has been let down by the absence of high-speed broadband connection in rural areas. He wants to set up a small online company that will offer photo-framing services. He, as a person with a disability, working from home, would be ideal to start up a new business. However, there is only one Internet service provider who has a monopoly of broadband in the town and, although it is expanding, the connection is extremely slow and simply not conducive to running a business.
The Commission has a plan to bridge the digital divide and expand broadband to rural areas, and it urgently needs to solve the problems of Internet service providers and ensure there are adequate resources, and that areas are not lagging behind in terms of quality and high speed and low cost.
What I would like you to do, Mr President, is to make sure that the Commission ensures that entrepreneurs like Mr Jones are not prevented or frustrated from starting up businesses, which prevents the creation of much-needed jobs in rural areas.
(LT) The European Commission and members of the WTO are rushing to finalise the Doha talks on agriculture and the opening of the market for industrial goods, NAMA. The significant influence of the current situation in the United States, the election, is evident. However, compared with the suspension of the round in 2006, the NAMA issue is obviously a step backwards. Highly developed countries are managing to maintain an almost unchanged environmental situation. EU textile and clothing tariffs will be down from 12 to 4%. The markets of emerging economies will not open, as it is not tariffs, but the obligations of maximum tariffs that are to be curtailed. Besides, an 18-year transitional period is to be applied to China, the country that flooded Europe and the rest of the world with low-quality goods. The tabled NAMA project is unacceptable to Lithuania and other EU countries, as it would jeopardise their competitiveness. There is an obvious balance between agriculture and NAMA. The EU should not race to complete the Doha talks merely on account of its economy. I would urge the Commission to take its time and represent the EU countries' interests fairly.
(PT) Mr President, I should like to congratulate the fishermen from different countries of the European Union, and from Portugal in particular, on their fight to protect the strategic fisheries sector, as well as jobs, decent wages and living conditions for thousands of fishermen and their families.
Faced with a common fisheries policy and a European Union that is indifferent to the longstanding socio-economic crisis this sector is undergoing, that has become all the more acute due to increases in the price of and financial speculation on fuel - diesel and petrol - fishermen have finally shown that there are solutions and measures that should have been taken a long time ago. Solutions and measures requiring the European Union to stop turning a deaf ear, adopting new policies that protect and promote the fisheries sector, not its slow agony and ruin. Fisheries have a future.
I cannot conclude this brief intervention without acknowledging the thousands of workers who will be demonstrating in Lisbon tomorrow in defence of their achievements and labour rights.
(CS) Mr President, the enlargement of the Schengen area was excellent news for the citizens of my country, a symbol of the equality of Czech citizens with the other countries of the Union. Sadly, today's newspapers are full of headlines about Czech drivers being hassled by German and Austrian police. Since April systematic and detailed checks on buses and private cars with Czech registration plates have been carried out in Germany and Austria. After just over a month of general checking, Austria announced its intention to carry out checks, starting in June, in connection with the European Football Championship. That is fair enough. However, I strongly object to general checks on Czech drivers in Germany. This is a one-sided decision that is difficult to explain and it is damaging neighbourly relations. I get letters from citizens asking for the Czech authorities to retaliate. This is not a good situation and it will also affect the political climate prior to the ratification of the Lisbon Treaty. I have already submitted an appeal and now I am asking my fellow German Members to look into this matter at home in Germany.
(RO) Dear colleagues, I would like to welcome the shares program initiated by the Council of Europe, which aims to eliminate all forms of violence among children and I am convinced that in 2009 physical punishment will be forbidden all over the world.
Yet, I would like to underline the need for a common campaign on a European level, by means of which children become aware of the fact that violence towards them is against the law and that they must confess any ill treatment they are subjected to. In some EU Member States, parents regard physical punishment as a normal method of education and children assume this as being normal.
The future of the European Union depends on the way children's rights are observed, and during their education we must have in mind an approach that forbids any form of violence.
(PT) Eurofound recently reported that 25% of redundancies in Portugal between 2003 and 2006 stemmed from company relocations. Records show that several multinationals have done so after having received millions of euros in community aid and after making millions in profit, which is unacceptable.
There are cases of workers still not having received the compensation to which they are entitled, as is the case in Vila Nova de Gaia and Brax, whose workers went to the Courthouse door yesterday to call for the compensation money that they have been owed for five years.
Unemployment is also acting as a justification for ever more precarious employment, to which the Government responds with more attempts to set back labour rights. I therefore welcome the day of action that the General Confederation of Portuguese Workers (CGTP) is holding tomorrow in Lisbon, Portugal.
Mr President, I would just like to draw the attention of the House to the conference that is taking place in Rome on the global food crisis. We have expressed our concerns in this House about this issue in our recent resolution on food prices.
One of the key issues is the under-investment in agriculture, both in the developed and the developing world. The extent of that problem was brought home to me at a conference in Ireland just last week, when a Missionary Sister of the Holy Rosary, Nora MacNamara, mentioned very clearly that, when she was involved in agriculture many years ago in Africa, there was investment. And then, she said, Africa - or rather agriculture - became a dirty word when looking for funds to support projects in this area. We need to go back to our roots in terms of investing in agriculture.
Can I just say, in the debate on the Treaty of Lisbon in Ireland, that this Treaty will actually enhance the European Union's role in the developing world and, in my view, will assist us in meeting the food crisis which we are now facing not just in Europe, but globally.
(HU) In February this year, Mr Erdogan, the Turkish Prime Minister, gave an extremely controversial speech in Cologne, in which he called assimilation a crime against humanity. From a position of freedom to choose one's identity, this statement is unacceptable; preserving cultural diversity is an important goal, but the decision cannot be taken away from the individual.
The natural situation for Turks in Western Europe may be dual identity. Erdogan's requirement for a Turkish-language university in Germany is unrealistic, since in many countries of the Union the indigenous national minorities who have lived there for many hundreds of years do not have their own state university, like the Hungarians in Transylvania, where the Hungarian community was deprived of an independent state university during the Communist dictatorship.
It is important that Turkey does not manipulate the migrant minorities living in Western Europe for interior policy aims. It would also be good if Prime Minister Erdogan put his own house in order in the areas of the situation of the Kurds, acknowledging the genocide of Armenians and equality of rights for women.
(RO) Mister President, European socialists hope that Europe becomes an example for the whole world in terms of life quality. The 27 Member States are now building a new social Europe which will bring prosperity to all citizens of the European Union.
From the Union's budget for 2008, almost 45% is allocated to growth, innovation, job creation and economic and social cohesion, and 42,6% is allocated to agriculture. Rural areas represent 90% of the European Union territory.
Despite the EURO 41 million allocated to agriculture in 2008, the increase of costs for agricultural works and the increase in energy prices brought about an increase in prices of agricultural products and caused the economic situation to deteriorate. I consider that the grants policy for agriculture and adequate conditions for the promotion of investments in the field are the answer to part of the challenges the Union will encounter in the following years.
A developed agriculture will allow all European citizens to have access to healthy food and sufficient quantities, at affordable prices. Healthy nutrition is a fundamental aspect of life quality.
That concludes this item.